Citation Nr: 0844576	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-25 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines.


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for cause 
of death of the veteran.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served in the Special Philippines Scouts from 
March 1946 to February 1949, and died on January [redacted], 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  The appellant is the 
veteran's surviving spouse.

Regardless of how the RO has characterized the issue on 
appeal, the Board emphasizes that the preliminary question of 
whether a previously denied claim should be reopened and 
reconsidered is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Thus, the Board has characterized the appeal with 
regard to the issue as described on the title page.  


FINDINGS OF FACT

1. The veteran died on January [redacted], 1978; the Certificate of 
Death lists the cause of death as hemopthysis.  .

2. The last final disallowance of the appellant's claim for 
service connection for the cause of the veteran's death was 
by an April 1979 Board decision, which denied the claim on 
the merits; that decision is final.

3. The evidence associated with the claims file since the 
1979 Board decision is cumulative or redundant in nature, 
and/or does not raise a reasonable possibility of 
substantiating the appellant's claim for service connection 
for the cause of the veteran's death.




CONCLUSION OF LAW

As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for 
the cause of the veteran's death are not met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
appellant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: (1) veteran 
status, (2) existence of a disability, (3) a connection 
between the veteran's service and the disability, (4) degree 
of disability, (5) and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders at 881.

The RO provided notice to the appellant in August 2005 and 
September 2006 letters, regarding what information and 
evidence is needed to substantiate a claim for service-
connected death, what constitutes new and material evidence, 
and the basis for the prior denial of the claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The letters also advised 
the appellant as to what information and evidence must be 
submitted by her, and the types of evidence that will be 
obtained by VA.  A November 2008 letter provided the 
appellant with notice of the information and evidence needed 
to establish a disability rating and an effective date for 
her claim.  This claim was last adjudicated in July 2007.

The record also reflects that there is no error in the duty 
to assist.  In this regard, the information and evidence that 
have been associated with the claims file includes service 
treatment records, letters from private physicians, and 
statements from the veteran and appellant.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The appellant has been an active 
participant in the claims process, providing medical evidence 
and letters in support of her claim.  Thus, she has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the appellant.  See Sanders at 881.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess 
at 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

II. Analysis 

The Board has reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and that the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A decision becomes final and is not subject to revision on 
the same factual basis unless a notice of disagreement is 
filed within one year of the notice of the decision. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2008).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curium) (holding that the "presumption of credibility" 
doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The appellant's original claim for entitlement to service 
connection for the cause of death of her husband was denied 
by the RO in October 1978.  The appellant appealed this 
decision to the Board, and in April 1979 the Board denied 
entitlement to service connection for the cause of death, 
noting there was "no substantial medical evidence which 
would show that the veteran's pulmonary tuberculosis was 
established by approved methods within the presumptive period 
following his 1949 discharge from service."  

The evidence of record at the time of that decision included 
some service treatment records and private treatment records.  
The service treatment records revealed normal lungs and a 
normal chest x-ray upon separation from service.  A medical 
certificate from Dr. S dated in 1956 revealed the veteran's 
illness began on January 15, 1956 and following laboratory 
and radiology reports, the results of which were not 
provided, he was diagnosed with pulmonary tuberculosis.  The 
past history included influenza, amoebic dysentery and 
malaria in 1947, and pneumonia in 1948.  Following denial of 
his claim for service connection for tuberculosis in 1978, 
the veteran thereafter contended that the treatment in 1956 
was the second treatment, and that he was first treated by a 
Dr. V, who submitted a statement dated in February 1968 that 
he treated the veteran "sometime" during the year of 1952 
to 1953 for recurrent hemoptysis due to far advanced active 
tuberculosis.  Dr. S signed the veteran's death certificate.  

In denying the claim, the Board acknowledged that Dr. V 
indicated treatment of the veteran sometime in 1952 for 
tuberculosis, but that there was no evidence indicating that 
the diagnosis was established by approved methods.  In this 
regard, the Board cited to 38 C.F.R. § 3.374 which stated 
that diagnosis of active pulmonary tuberculosis by a private 
physician on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, x-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  See also 
38 C.F.R. § 3.374(c) (2008).

In April 2005 the appellant again filed for dependency and 
indemnity compensation (DIC).  The claim was denied in 
October 2005.  In September 2006 the appellant re-submitted a 
letter to the RO that she had addressed as being to the Board 
of Veterans Appeals.  This letter is a duplicate of the 
letter received by the RO in April 2005.  However, it was 
submitted with a cover letter dated in August 2006 stating 
that she wanted to "reiterate my appeal."  The RO treated 
this letter as a request to reopen the claim for service 
connection for cause of death.  However, as the appellant is 
not represented, the Board finds such correspondence, when 
liberally construed, constitutes a notice of disagreement 
with the October 2005 denial.  38 C.F.R. § 20.201.  Thus, the 
Board must consider whether new and material evidence has 
been submitted since the Board's 1979 decision.

The pertinent evidence submitted since the 1979 Board 
decision includes a duplicate letter from Dr. V, another copy 
of the death certificate providing the same information as 
the original but certified on a different date, a letter 
dated in 1980 from Dr. B, and a certification from Oriental 
Mindoro Provincial Hospital, dated in January 2007 with a 
copy of their outpatient register dating in 1977.  The letter 
from Dr. V and the additional death certificate are 
duplicates of evidence previously considered and are 
therefore not new.  

The certification from Oriental Mindoro Provincal Hospital 
stated that the veteran was in the hospital's out-patient 
register from February 1977 to March 1977.  The hospital 
explained that it did not have medical records prior to 1995 
because of termite and water damage.  The hospital was unable 
to furnish a summary of the veteran's hospitalization.  The 
hospital did enclose a copy of the listing of the veteran in 
the registry, and that he was treated for tuberculosis.  
Though the record from Mindoro Hospital from 1977 was not 
previously of record, it is not material to the appellant's 
claim.  It does not provide evidence to show that the 
veteran's hemopthysis/pulmonary tuberculosis was incurred in 
or aggravated by service or that the disease manifested 
within the prescribed three years from service.  In fact, 
though the record indicates that the veteran might have been 
seen for pulmonary tuberculosis, it is not medical evidence, 
but merely a log of patients who were treated at the 
hospital.  The letter from Mindoro Hospital explains that 
medical evidence that may have existed was destroyed.

Finally, the letter from Dr. B dated in June 1980 is new, in 
that it was not previously of record.  While this letter 
states that Dr. B treated the veteran for a cough, fever, and 
hemoptysis diagnosed as pulmonary tuberculosis in 1949, such 
evidence is merely cumulative of the other private 
physician's statements suggesting the veteran had 
tuberculosis within the presumptive period.  In this regard, 
by law, diagnosis by a private physician of active 
tuberculosis will no be accepted to show the disease was 
initially manifested after discharge unless confirmed by 
clinical, 
x-ray or laboratory studies.  38 C.F.R. § 3.374(c).  The 
statement from Dr. B does not include any clinical studies or 
findings; thus, it is legally unacceptable as evidence of a 
post service diagnosis.  The 1979 Board already considered 
and rejected a similar statement from Dr. V of tuberculosis 
potentially within the presumptive period, due to the lack of 
confirming clinical evidence.  Evidence of private doctor's 
statements of the veteran having pulmonary tuberculosis 
without objective clinical evidence to support the diagnosis 
has already been considered and rejected.  Thus, the letter 
from Dr. B is merely cumulative of evidence previously 
considered and does not raise a reasonable possibility of 
substantiating the claim.  Evidence of a clinically confirmed 
diagnosis of pulmonary tuberculosis occurring within service 
or within the presumptive period has not been submitted.

In summary, new and material evidence has not been received 
and the claim for service connection for cause of death is 
not reopened. 


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for cause of 
death, the appeal is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


